DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 11-28 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical module comprising: a light source configured to output a light; a splitter configured to split an optical path into a first path and a second path, wherein the light transmits through the optical path; a variable optical attenuator downstream of the splitter, the variable optical attenuator configured to attenuate a first light transmitting through the first path; a modulator configured to modulate the first light transmitting through the first path; a coherent receiver configured to receive an optical input signal by interference with a second light transmitting through the second path; and a controller configured to control attenuation of the variable optical attenuator in response to the wavelength of the light.
Specifically, the closest prior art identified by Examiner, e.g. US 20160036530 A1, US 20160261346 A1, US 20130208335 A1, US 20120093502 A1, US 20110243556 A1, US 20090268901 A1, US 20050041253 A1, US 20050008369 A1, US 9735888 B2, US 9654219 B2, US 9014566 B2, US 8565616 B2, US 7936999 B1, and US 6807203 B2, each fail to teach the specific configuration of elements recited in the claims that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637